
	
		I
		112th CONGRESS
		1st Session
		H. R. 770
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To establish a Border Enforcement Security Task Force
		  program to enhance border security by fostering coordinated efforts among
		  Federal, State, and local border and law enforcement officials to protect
		  United States border cities and communities from trans-national crime,
		  including violence associated with drug trafficking, arms smuggling, illegal
		  alien trafficking and smuggling, violence, and kidnapping along and across the
		  international borders of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Enforcement Security Task Force
			 Act of 2011.
		2.Findings and
			 declaration of purposes
			(a)FindingsCongress
			 finds the following:
				(1)The Department of
			 Homeland Security’s (DHS) overriding mission is to lead a unified national
			 effort to protect the United States. United States Immigration and Customs
			 Enforcement (ICE) is the largest investigative agency within DHS and is charged
			 with enforcing a wide array of laws, including laws related to securing the
			 border and combating criminal smuggling.
				(2)Mexico’s northern
			 border with the United States has experienced a dramatic surge in border crime
			 and violence in recent years due to intense competition between Mexican drug
			 cartels and criminal smuggling organizations that employ predatory tactics to
			 realize their profits.
				(3)Law enforcement
			 agencies at the United States northern border face similar challenges from
			 transnational smuggling organizations.
				(4)In response, DHS
			 has partnered with Federal, State, local, tribal, and foreign law enforcement
			 counterparts to create the Border Enforcement Security Task Force (BEST)
			 initiative as a comprehensive approach to addressing border security threats.
			 These multi-agency teams are designed to increase information-sharing and
			 collaboration among the participating law enforcement agencies.
				(5)BEST teams
			 incorporate personnel from ICE, United States Customs and Border Protection
			 (CBP), the Drug Enforcement Administration (DEA), the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives (ATFE), the Federal Bureau of Investigation
			 (FBI), the United States Coast Guard (USCG), and the U.S. Attorney’s Office
			 (USAO), along with other key Federal, State and local law enforcement
			 agencies.
				(6)Foreign law
			 enforcement agencies include Mexico’s Secretaria de Seguridad Publica (SSP),
			 the Canada Border Services Agency (CBSA), the Ontario Provincial Police (OPP),
			 and the Royal Canadian Mounted Police (RCMP).
				3.Border
			 Enforcement Security Task Force
			(a)EstablishmentThere
			 is established in United States Immigration and Customs Enforcement (ICE) a
			 program known as a Border Enforcement Security Task Force (referred to as
			 BEST).
			(b)PurposeThe
			 purpose of the BEST program is to establish units to enhance border security by
			 addressing and reducing border security threats and violence by—
				(1)facilitating
			 collaboration among Federal, State, local, tribal, and foreign law enforcement
			 agencies to execute coordinated activities in furtherance of border security,
			 and homeland security; and
				(2)enhancing
			 information-sharing, including the dissemination of homeland security
			 information among such agencies.
				(c)Composition and
			 designation
				(1)CompositionBEST
			 units may be comprised of personnel from—
					(A)United States
			 Immigration and Customs Enforcement;
					(B)United States
			 Customs and Border Protection;
					(C)the United States
			 Coast Guard;
					(D)other Federal
			 agencies, as appropriate;
					(E)appropriate State
			 law enforcement agencies;
					(F)foreign law
			 enforcement agencies, as appropriate;
					(G)local law
			 enforcement agencies from affected border cities and communities; and
					(H)appropriate tribal
			 law enforcement agencies.
					(2)DesignationThe
			 Secretary of Homeland Security, acting through the Assistant Secretary for ICE,
			 is authorized to establish BEST units in jurisdictions where such units can
			 contribute to the BEST program’s missions, as appropriate. Prior to
			 establishing a BEST unit, the Assistant Secretary shall consider the following
			 factors:
					(A)Whether the area
			 where the BEST unit would be established is significantly impacted by
			 cross-border threats.
					(B)The availability
			 of Federal, State, local, tribal, and foreign law enforcement resources to
			 participate in the BEST unit.
					(C)The extent to
			 which border security threats are having a significant harmful impact in the
			 jurisdiction in which the BEST unit is to be established, and other
			 jurisdictions of the country.
					(d)OperationAfter
			 making a designation under subsection (c)(2), and in order to provide Federal
			 assistance to the area so designated, the Secretary of Homeland Security
			 may—
				(1)obligate such sums
			 as are appropriated for the BEST program;
				(2)direct the
			 assignment of Federal personnel to the BEST program, subject to the approval of
			 the head of the department or agency that employs such personnel; and
				(3)take other actions
			 to assist State, local, tribal, and foreign jurisdictions to participate in the
			 BEST program.
				(e)ReportNot
			 later than 180 days after the date of the establishment of the BEST program
			 under subsection (a) and annually thereafter, the Secretary of Homeland
			 Security shall submit to Congress a report on the effectiveness of the BEST
			 program in enhancing border security and reducing the drug trafficking, arms
			 smuggling, illegal alien trafficking and smuggling, violence, and kidnapping
			 along and across the international borders of the United States as measured by
			 crime statistics, including violent deaths, incidents of violence, and drug
			 related arrests.
			(f)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security such funds as may be necessary for each of
			 fiscal years 2012 through 2016 to—
				(1)establish and
			 operate the BEST program, including to provide for operational, administrative,
			 and technological costs to Federal, State, local, tribal and foreign law
			 enforcement agencies participating in the BEST program; and
				(2)investigate,
			 apprehend, and prosecute individuals engaged in drug trafficking, arms
			 smuggling, illegal alien trafficking and smuggling, violence, and kidnapping
			 along and across the international borders of the United States.
				
